Citation Nr: 0817469	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-36 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus condition with hay fever and allergies.  

3.  Entitlement to a compensable evaluation for service 
connected scar, left jaw, associated with residuals of jaw 
fracture.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

During the February 2008 hearing, the veteran indicated that 
he appeared to wish to file claims for an increased 
evaluation for residuals of jaw fracture, an increased 
evaluation for paresthesia of the left chin, service 
connection for depletion of natural vitamin C, and service 
connection for a lip disorder as a result of an in-service 
motor vehicle accident.  These four claims are referred to 
the RO for appropriate action.  

In April 2008, the veteran submitted additional evidence to 
the Board.  He also waived RO consideration of this evidence 
in the first instance.  Therefore, the Board will consider 
this evidence along with all other evidence of record in 
adjudicating his appeal.  See 38 C.F.R. § 20.1304(c) (2007).  


FINDINGS OF FACT

1.  The veteran's current respiratory disorder, including 
chronic obstructive pulmonary disease, did not have onset 
during active service and is not otherwise etiologically 
related to his active service.  

2.  In an unappealed November 1995 decision, the RO denied 
the veteran's claim for service connection for a sinus 
disorder with hay fever and allergies.  

3.  Evidence added to the record since the November 1995 RO 
decision that denied service connection for a sinus disorder 
with hay fever and allergies, which was not previously of 
record, and which is not cumulative or redundant of other 
evidence of record, does not raise a reasonable possibility 
of substantiating that claim.  

4.  The veteran's scar, left jaw associated with residuals of 
jaw fracture, is less than 13 cm. long, less than 0.6 cm. in 
maximum width, involves an area less than 39 sq. cm., is not 
adherent to underlying tissue, and does not have an elevated 
or depressed surface contour on palpation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disorder, including chronic obstructive pulmonary disease, 
have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2007).  

2.  The November 1995 RO decision that denied service 
connection for a sinus disorder with hay fever and allergies 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

3.  Evidence received since the November 1995 RO decision 
that denied service connection a sinus disorder with hay 
fever and allergies is not new and material, and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

4.  The criteria for a compensable evaluation for scar, left 
jaw associated with residuals of jaw fracture, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.118 Diagnostic Code 7800 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

At the outset, the Board notes that the service medical 
records in this case are limited, consisting only of a report 
of separation medical examination conducted in August 1953 
and October 1951 to January 1952 inpatient records of 
treatment following a motor vehicle accident.  A June 1994 
response from the National Personnel Records Center (NPRC) 
indicates that the veteran's service medical records were 
possibly lost or destroyed in a fire.  The Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

in cases where, as here, the appellant's 
SMR's have been lost or destroyed, the 
Board's obligation to provide well 
reasoned findings and conclusions to 
evaluate and discuss all of the evidence 
that may be favorable to the appellant, 
and to provide and adequate statement of 
the reasons or bases for its rejection of 
such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  As explained in the "Duties to notify and 
assist" section, below, the veteran was made aware of the 
absence of these records and asked to provide evidence from a 
wide range of sources.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In October 1994, the RO denied service connection for a sinus 
condition with hay fever and allergies.  The bases for the 
denial was that the veteran's sinusitis, hay fever and/or 
allergies did not have onset during service and that there 
was no nexus between the veteran's service and these claimed 
disorders.  In a November 1995 decision, the RO again denied 
these claims, on the same bases.  By letter and enclosure 
dated that same month, the RO informed the veteran of the 
decision and of his appellate rights.  He did not appeal.  
Thus, the decision became final.  See 38 U.S.C.A. § 38 
U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Evidence added to the record since the November 1995 
decision, includes copies of four letters dated in June 1994, 
a copy of a report of VA examination, dated in August 1994 
and copies of a report of separation medical examination 
dated in August 1953.  This evidence was of record at the 
time of the November 1995 decision and is therefore not 
"new" evidence.  

Also received since the November 1995 decision, is a letter 
from "R.G.", M.D. dated in October 2007, an undated sheet 
from a prescription pad with the word "angiomas" also from 
Dr. R.G., a November 1995 report from of a neurology 
examination from "J.W.", M.D, of the White-Wilson Medical 
Center, December 2005 and January 2006 reports of VA 
examinations, an April 2008 letter and a March 2008 report of 
a pulmonary function test from "V.O.", M.D., a March 2008 
echocardiogram report signed by C.M., M.D., March 2008 
reports of x-rays from G.C. Diagnostic Center, a June 1994 
letter from the veteran to VA, and over thirty pages of 
service medical records of treatment at an Air Force hospital 
from October 1951 through January 1952 for injuries sustained 
in a motor vehicle accident.  This is new evidence because 
the evidence was not of record at the time of the November 
1995 decision.  

However, this new evidence is not material evidence.  Other 
than the January 2006 report of VA examination, the post-
service evidence does not address whether the veteran's 
sinusitis, hay fever or allergies had onset during active 
service or are related to his active service.  The service 
medical records do not mention the veteran's sinuses or 
respiratory system.  Other than the January 2006 VA 
examination report, the newly submitted evidence does not go 
to the bases for the last final denial of his claim for 
service connection for sinusitis with hay fever and allergies 
and does not raise a reasonable possibility of substantiating 
his claim.  Hence, these items of new evidence are not 
material evidence.  

The January 2006 VA examination does express an opinion going 
to the bases of the last final denial of his claim.  However, 
that opinion is not material evidence because it does not 
raise a reasonable possibility of substantiating his claim.  
Indeed, that report is evidence against his claim as the 
examiner stated that only speculation could give rise to a 
connection between his current respiratory disorders and his 
service.  Speculative medical opinions do not support a grant 
of service connection.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

Because new and material evidence has not been received since 
the last final denial of service connection for sinusitis, 
hay fever, and allergies, the veteran's claim for service 
connection for these disorders may not be reopened.  

Turning to the veteran's claim for service connection for 
chronic obstructive pulmonary disease, evidence of record 
pertinent to this new claim includes conflicting medical 
opinions.  In cases where there are conflicting statements or 
opinions from medical professionals it is within the Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

As stated by the Court, credibility is within the province of 
the Board.  So long as the Board provides an adequate reason 
or basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Greater weight may be placed on 
one examiner's opinion over another depending on factors such 
as reasoning employed by the examiners and whether or not, 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

The August 1953 report of separation medical examination 
shows an abnormal clinical evaluation of the veteran's lungs 
and chest, with a notation of moderately diminished breath 
sounds at the right base.  Other notes state that the veteran 
had pleurisy in 1945 (prior to service) but that condition 
had not recurred or resulted in complications.  Chest x-ray 
in August 1945 was negative.  

Given the normal chest x-ray and the abnormal breath sounds, 
the evidence requires interpretation by a medical 
professional.  That interpretation was accomplished by the 
medical professional who examined the veteran in January 2006 
and is explained below.  

The service medical records from October 1951 through January 
1952 document injuries of the veteran's head and neck, 
resulting from a motor vehicle accident.  These records make 
no mention of the veteran's lungs, any respiratory problems, 
or any injuries of the veteran's torso.  Therefore, these 
records provide no evidence favorable to the veteran's claim 
for service connection for chronic obstructive pulmonary 
disease or any other respiratory disorder.  These records are 
evidence against the veteran's assertions that he suffered 
injuries to his chest and lungs in that accident, providing 
evidence against this claim.  

In a June 1994 statement, "J.M.", M.D. reported that he had 
treated the veteran for hay fever after the veteran's 
separation from service.  Dr. J.M. stated that he was aware 
that the veteran had sinus problems and that over the ten 
years prior to June 1994 the veteran had treated his hay 
fever with over the counter medications.  Dr. J.M. did not 
mention chronic obstructive pulmonary disease.  

Because Dr. J.M. referred to some respiratory disorders, i.e. 
the veteran's hay fever and sinus problems, but not to the 
asthma, chronic bronchitis, or chronic obstructive pulmonary 
disease, Dr. J.M.'s statement is evidence that the veteran 
did not have these disorders at separation from service or at 
the time of the June 1994 letter.  This is more evidence 
against the veteran's claim because it tends to show that the 
claimed disorders originated many years after service, making 
it unlikely that the disorders are related to the veteran's 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (determining that a significant lapse of time showing 
treatment or report of symptoms following service is a factor 
for consideration in deciding a service connection claim).  

The VA medical examination conducted in January 2006 provides 
strong evidence against granting service connection for 
chronic obstructive pulmonary disease or any other 
respiratory disorder.  That examiner indicated that she had 
reviewed the veteran's claims file and she went into great 
detail in recounting and explaining the relevant history in 
the claims file.  

She reported that the veteran currently has asthma and 
chronic obstructive pulmonary disease and diagnosed the 
veteran with chronic bronchitis and severe asthma.  

That examiner found it significant that the veteran had no 
history of these disorders during service or at the time of 
the VA examination in 1994.  She commented that the report of 
separation examination indicated decreased breath sounds in 
the right lung base and the normal chest x-rays.  She 
followed that comment with a statement that it was not until 
a VA treatment examination in 1999 that asthma was noted, 
reporting that 1999 note as indicating that treatment of 
asthma did not begin until the early 1990's and did not 
become severe until the late 1990's.

In this regard, the examiner noted an apparent 42 year 
history of smoking between 6 and 11 cigars per day.  

In explaining her medical opinion, the January 2006 examiner 
remarked that she would have to engage in speculation to 
relate the veteran's chronic obstructive pulmonary disease 
and asthma to his service.  She stated that although the 
veteran had an abnormal clinical finding at the time of his 
separation examination, there were no other records showing 
complaints of wheezing, chronic respiratory infections or, 
chronic complaints of respiratory problems and that the first 
formal diagnosis of asthma did not come until 35 to 40 years 
after separation from service.  She reported that she had no 
records in the interim which would support a diagnosis of 
asthma or chronic obstructive pulmonary disease until after 
military serve.  The examiner indicated that she did not 
conduct pulmonary function tests because a negative opinion 
was provided.  

Great weight is placed on the January 2006 examiners findings 
and medical opinion.  She employed sound and compelling 
reasoning based on physical examination and the veteran's 
medical history.  She also provided the necessary 
interpretation of the medical evidence found in the veteran's 
August 1953 report of separation medical examination.  Her 
detailed explanation of this report shows that she carefully 
considered its contents and arrived at a negative opinion as 
to a nexus between the veteran's current respiratory and 
pulmonary disorders and his service.  Furthermore, her 
opinion is consistent with the facts of record regarding the 
veteran's service, including his motor vehicle accident 
during service.  

During the February 2008 hearing, the veteran explained that 
he believes that his chronic obstructive pulmonary disease is 
related to the motor vehicle accident during service, which 
was treated with ascorbic acid, a form of Vitamin C.  The 
veteran explained that his jaw was not healing so the medical 
professionals treated him with ascorbic acid.  Hearing 
transcript at 6.  This assertion is supported by service 
medical records.  He reasons that the need for Vitamin C for 
the injuries during service is linked to his hay fever and 
eventually his asthma.  Id at 6-10.  In making this 
connection the veteran explained his belief that 
antihistamines contained vitamin C.  Id.  He reasoned that 
vitamin C thus formed a connection between his treatment in 
service and his hay fever.  Id.  

From this faulty reasoning he speculated that the car 
accident caused his hay fever and his chronic obstructive 
pulmonary disease.  Id.  

The veteran also opined that since he had no lung problems 
upon entry into service but the separation examination showed 
an abnormal lung evaluation, the car accident, specifically, 
striking his chest on the steering wheel, caused his 
pulmonary disorder.  Id. at 13.  

Extensive medical evidence contemporaneous to that accident, 
as found in the military hospital records of treatment 
following the accident, demonstrate that the veteran had no 
injuries of his torso as a result of that accident.  Indeed, 
there is no mention of other than injuries of his face and 
neck and no report by the veteran at any time during service 
or, for that matter, until February 2008, of injuries of his 
chest or report that his chest struck the steering wheel 
during the accident.  

The Board finds that this theory of entitlement lacks all 
merit.  Considering the records created by medical 
professionals contemporaneous to the accident, the Board 
finds that the veteran suffered no injuries of his chest 
during that accident.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  

Rather, his statements regarding these alleged injuries are 
wholly the result of the speculation.  He reasoned that his 
chest struck the steering wheel during the accident and must 
have injured his chest, he then connects the x-ray results at 
separation from service to this hypothetical injury.  

With respect to the veteran's opinion as to the etiology of 
his current pulmonary disorder, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id. 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Unlike diagnoses of varicose veins and a dislocated shoulder, 
which were the issues in Barr and Jandreau respectively, 
whether the veteran's current asthma, bronchitis, and chronic 
obstructive pulmonary disease, were caused by events or had 
onset during service is too complex a medical question to 
lend itself to the opinion of a layperson.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, the Board finds that the veteran's opinion as to 
an etiologically relationship between his active service and 
his chronic obstructive pulmonary disease and any other 
respiratory disorder is not competent evidence.  See Espiritu 
and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In his April 2008 letter, Dr. V.O. stated that he had treated 
the veteran for the past 22 years.  He reported that the 
veteran suffers from chronic obstructive pulmonary disease, 
asthma, congestive heart failure, a back disorder, prostate 
cancer, and "scarring, left lower lung, likely due to motor 
vehicle accident with significant trauma to chest and face."  
Dr. V.O. also stated, "[p]lease consider his case for 
increasing his permanent and total disability due to a 
multiplicity of factors which may be related to his service 
accident as documented in his exit physical."  

The Board affords this opinion very little, if any, probative 
weight as to the etiology of the veteran's chronic 
obstructive pulmonary disease and other respiratory 
disorders.  Dr. V.O. does not indicate the onset of these 
conditions.  His treatment of the veteran for the past 22 
years places his diagnosis of any disease some 33 years after 
the veteran was separated from active service and is thus not 
probative on onset of these conditions during service or 
anytime near to the veteran's service.  

Dr. V.O.'s opinion that the scarring of the veteran's left 
lower lung is due to his motor vehicle accident is contrary 
to the facts as recorded in extensive inpatient medical 
records of treatment for the motor vehicle accident.  Despite 
the veteran's recent assertion of injuries to his chest, his 
chest was not injured during the motor vehicle accident.  As 
Dr. V.O.'s opinion rests on an inaccurate factual basis, his 
opinion is afforded little, if any, probative weight.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The remainder of Dr. V.O.'s opinion is couched in speculative 
language as he states that the veteran's disability "may" 
be related to his service.  It is well established that such 
speculative opinions are of little probative value.  In Bloom 
v.West, 12 Vet. App. 185 (1999), the Court found unpersuasive 
the unsupported physician's statement that the veteran's 
death "could" have been caused by his time as a prisoner of 
war.  In Stegman v. Derwinski, 3 Vet. App. 228 (1992), the 
Court held that evidence favorable to the veteran's claim 
that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure was insufficient to establish service connection.  
Similarly, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
the Court found that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship. 

For these reasons the Board finds that the opinion rendered 
by the VA examiner in January 2006 is more probative on the 
issue of the etiology of the veteran's chronic obstructive 
pulmonary or any other respiratory disorder, than the opinion 
expressed by Dr. V.O.  

The preponderance of service and post service medical 
evidence is against the veteran's claim for entitlement to 
service connection for chronic obstructive pulmonary disease, 
and for that matter, any other respiratory disorder.  Hence, 
his claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Service connection was established for residuals of jaw 
fracture, scar, numbness, in a rating decision dated in 
October 1994.  In that decision, the RO assigned a 10 percent 
rating under a hyphenated diagnostic code for paralysis and 
facial scars 

Following the July 2005 receipt of a claim for an increased 
rating, the RO issued the decision currently on appeal, 
dividing the veteran's disability according to separate 
manifestations of the disability.  The RO assigned a 10 
percent evaluation under Diagnostic Code 9905 for residuals 
of jaw fracture, a 10 percent evaluation under Diagnostic 
Code 8207, for paresthesia, left chin, and a non-compensable 
evaluation under Diagnostic Code 7800 for scar, left jaw 
associated with residuals of jaw fracture.  The Board finds 
that the only the evaluation for the scar is before the 
Board.  

Diagnostic Code 7800 contains the appropriate criteria upon 
which to evaluate the veteran's facial scar.  

Ratings for disfigurement of the head, face, or neck are 
determined, in part, by the presence of eight defined 
characteristics of disfigurement.  38 C.F.R. § 4.118 
Diagnostic Code 7800.  These characteristics of disfigurement 
are listed in Note (1) to Diagnostic Code 7800 as follows: 
scar 5 or more inches (13 or more cm.) in length; scar at 
least 1/4 inch (0.6 cm.) wide at the widest part; surface 
contour of scar elevated or depressed on palpation; scar is 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding 6 square inches (39 sq. cm.); abnormal 
skin texture (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 sq. cm.);underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.). ; and skin indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  Id.

Disfigurement of the head, face or neck with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  Id.  

Disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  Id.  

Disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement, is rated 50 percent disabling.  Id.  

Disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement, is rated 80 percent disabling.  Id.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Id.  Note 
(3) provides that unretouched color photographs are to be 
taken into consideration when rating under these criteria.  
Id.  

In December 2005, the veteran underwent VA dental examination 
that included sufficient evidence regarding his facial scar.  
The December 2005 examiner described his scar as a single 
scar with three segments at the left border of the mandible.  
She stated that the scar was not easily visible but each 
segment measured 25 millimeters (2.5 cm.) in length.  

The Board finds that the veteran's facial scars do not meet 
the criteria for a compensable evaluation.  The combined 
length of the scars as measured during the December 2005 
examination was less than 13 cm. 

Of note is the veteran's description of his scar during the 
February 2008 hearing.  That the veteran had a facial scar 
was not readily apparent.  Hearing transcript at 14-15.  
Rather, it was necessary for the veteran to point the scar 
out to the undersigned, including manipulating the skin of 
his face so that the scar was visible.  Id. at 15-16.  Even 
then, the scar was barely visible.  Id.  This confirms the 
observation of the December 2005 examiner that the scar is 
not easily visible.  

The basis for rating scars of the head, neck, and face is 
"disfigurement".  Although the December 2005 examination 
report does not contain a width measurement for the scar, the 
Board finds the record as a whole, including the hearing 
transcript and the examiner's comments as to the almost 
invisible nature of the scar, to be sufficient evidence to 
find that his scar is less than 0.6 cm. at the widest part.  
Similarly, the Board finds no evidence that the scar is 
adherent to underlying tissue, or has a raised or has 
depressed contour on palpation.  Finally, obvious from the 
record is that the veteran's facial scar involves less than 
39 square cm.  

Following testimony as to the location of the veteran's 
facial scar, the undersigned asked the veteran if the scar 
was tender.  Id. at 15.  He replied "Yes, but it doesn't 
affect the actual person looking at me possibly, but in my 
case when I have to shave over that every day and the hair is 
growing and I have to take the razor in the opposite 
direction to get decent shave."  Id. at 15-16.  

The Board finds that the veteran responded to discussion 
regarding appearance of his scar, not to the question of 
whether the scar was tender.  This is not evidence that the 
veteran's scar is painful on palpation.  

Nor is there any other evidence showing that the scar is 
painful.  However, the extensive testimony and written 
statements from the veteran that his scar is numb is evidence 
that his scar is not painful on palpation.  

Results of the December 2005 VA examination, the February 
2008 hearing testimony, and the veteran's written statements, 
demonstrate that his facial scar results in none of the eight 
characteristics of disfigurement.  There is no evidence o the 
contrary, but merely the veteran's contention that his facial 
scar warrants a compensable evaluation.  Hence, the 
preponderance of evidence is against granting a higher 
evaluation.  

In making this determination, the Board has considered that 
the August 1994 examination report essentially found the 
veteran to have seven linear inches of service connected 
facial scars.  During the February 2008 hearing, the veteran 
testified that he believed a 10 percent rating was 
appropriate based on that examination report.  

The Board finds no basis to award the veteran a 10 percent 
rating based on the post-service medical record which, as a 
whole, clearly provides negative evidence against this claim.  
The one examination report cited by the veteran can not 
provide a basis to ignore extensive medical evidence against 
this claim, including the lay observations of the 
undersigned.  In fact, the medical evidence of record does 
not clearly support the current evaluations, let alone higher 
evaluations. 

In any event, the August 1994 examination report was 
considered by the RO when the RO rendered the October 1994 
and November 1995 rating decisions.  Those decisions are 
final.  For the Board to change the veteran's rating based 
upon evidence that constituted the basis for those final 
decisions would amount to revising those decisions.  Absent 
demonstration of an applicable exception, the issues decided 
in a final decision are not to be revisited.  See Dicarlo v. 
Nicholson, 20 Vet App. 52 (2006).  No exceptions to this rule 
of finality have been demonstrated is this case.  

Furthermore, although the Board must consider all evidence of 
record and assign staged ratings when appropriate, the Court 
has explained that the purpose of staged ratings is to 
account for changes in the level of disability over the 
course of a lengthy appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509 (2007).  The time period of primary interest is 
from one year prior to the date the veteran filed the claim 
for an increased rating and the present.  Id.  This is set by 
statute; 38 U.S.C.A. § 5110(b) states that the effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  

Here, the veteran submitted his claim for an increased rating 
in July 2005, a decade after the 1994 examination.  The 
record is absent for evidence that, within one year prior to 
July 2005, the veteran's service-connected scar met the 
criteria for a compensable evaluation.  Application of 38 
U.S.C.A. §5110 precludes assignment of a compensable 
evaluation based on the results of the 1994 VA examination.  

For these reasons, it would be improper for the Board to base 
its current decision on evidence already considered in a 
decision that has become final.  Finally, the Board does not 
find evidence that the veteran's scar, left jaw associated 
with residuals of a jaw fracture should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period. 

As explained above, the preponderance of evidence is against 
the veteran's claim for a compensable evaluation for the 
veteran's scar, left jaw associated with residuals of jaw 
fracture.  Hence, this claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

VCAA notice as to assignment of disability ratings and 
effective dates is deficient in this case.  As to the claims 
for entitlement to service connection, this defect in notice 
is harmless error, given that service connection is being 
denied and no rating or effective date will be assigned.  As 
to the claim for an increased rating, the defect in notice 
with regard to effective dates is harmless error for the same 
reason.  The defect in notice as to assignment of disability 
ratings with regard to his increased rating claim, as 
explained below, has not affected the essential fairness of 
the adjudication.  In short, the notice errors are not 
reasons to delay adjudication of any of the issues on appeal.  

Two VCAA notice letters were sent to the veteran prior to the 
initial adjudication of his claims by the RO.  One letter was 
sent on October 5, 2005 and the second was sent on October 
20, 2005.  

Both October 2005 letters provided the veteran with notice 
that satisfied the VCAA duty to notify with regard to all but 
assignment of disability ratings and effective dates.  These 
letters otherwise fully addressed all four notice elements 
and were sent prior to the initial RO decision in this 
matter.  The letters informed the veteran of what evidence 
was required to substantiate the claims for service 
connection, which includes the underlying claim for service 
connection for a sinus disorder, and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  

The October 5, 2005 letter included the criteria for 
reopening his previously denied claim for a sinus disorder 
with hay fever and allergies.  This letter informed the 
veteran of the basis for that denial and provided with the 
proper definition of new and material evidence.  

Additionally, the veteran requested and was sent a copy of 
his claims file in August 1995.  Of record at that time was 
the response from the NPRC regarding possible loss of most of 
his service medical records in a fire.  Thus, the veteran 
knows of the absence of most of his service medical records.  

In the October 5, 2005 notice letter, the veteran was asked 
to submit evidence from a wide range of possible sources, 
including persons who knew him at the time of his service, 
reports from medical providers since service, the dates and 
places of treatment during service, pharmacy records, 
employment physical examination results, and insurance 
examination reports.  He has submitted copies of letters from 
private individuals and records of post service treatment.  
The Board finds that the veteran received notice of the 
absence of most of his service medical records, was told to 
submit evidence from other sources, and has submitted all of 
the evidence available.  

The essential fairness of the adjudication has not been 
affected by the defective notice as to assignment of 
disability ratings with regard to the veteran's claim for a 
higher evaluation for his facial scar.  Over the course of 
administratively processing his claim and appeal, the veteran 
has received notice from which a reasonable person would 
understand what was required to substantiate his claim and 
has demonstrated actual knowledge of that information which 
proper VCAA notice would have provided.  While all VCAA 
notice defects are presumed prejudicial, that presumption is 
rebuttable.  Once rebutted, such defects do not require 
corrective action.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Further guidance by the Court is found in Vazquez-Flores v. 
Peake., 22 Vet. App. 37 (2008).  The critical question when 
VCAA notice is found to be deficient is whether the 
adjudication was rendered unfair as a result of the defect in 
notice; essentially another way of asking whether the defect 
in notice has resulted in prejudice to the veteran.  Id.  
This is to be answered not by a mechanical application of 
bright line rules without regard to common sense, but rather 
by taking into account the administrative process that has 
occurred in the individual case.  Id.  

If the essential fairness of the adjudication would not be 
affected, the Board may proceed to adjudicate his appeal.  In 
cases where additional development would not result in any 
benefit to the claimant there is no reason to inject 
additional delay in the process and waste resources by 
remanding the matter.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991).  

In the October 20, 2005 letter, the veteran was told that he 
should submit evidence that his disability of the jaw had 
increased in severity.  Standing alone, this is not 
sufficient notice for a claim for an increased rating.  That 
letter however, did provide the veteran with notice as to the 
types of evidence that could substantiate his claim, 
informing him to submit evidence such as statements from his 
doctor and statements from other individuals whoa are able to 
describe from their observations the manner in which his 
disability had become worse.  This letter therefore provided 
the veteran with some of the required notice.  

In October 2006, the RO provided the veteran with a statement 
of the case that contained the full text of applicable rating 
criteria for his scar.  This is not a case where the veteran 
failed to read the statement of the case, or was unaware of 
its contents.  Rather, the veteran understood what was 
required to substantiate his claim.  In his substantive 
appeal, the veteran referred to that statement of the case, 
describing his facial scar in terms of the length of the scar 
as measured in the 1994 examination, arguing that this met 
the criteria for a compensable evaluation.  This 
communication demonstrates that, as of November 2006, the 
veteran had at least as much actual knowledge of the rating 
criteria applicable to evaluating his scar as VCAA notice 
could have provided.  

Additionally, the veteran testified at the February 2008 
hearing and was represented at that hearing.  As described in 
the substantive portion of this decision, his testimony 
included argument as to why a compensable evaluation should 
be assigned for his scar based on measurements of the scar.  
Again, this demonstrates that the veteran has actual 
knowledge that the rating assigned for his scar depends on 
application of specific measurements found in the rating 
schedule.  

The veteran also argued that his scar affects his daily 
living, stating that he has to see the scar when he shaves 
every day and has to take a razor in the opposite direction 
to get a decent shave.  Hearing transcript at 16.

The administrative process that began with the October 2005 
notice letters, continued through the issuance of the October 
2006 statement of the case and for that matter, an August 
2007 supplemental statement of the case, and essentially 
ended with the February 2008 Board hearing, has given the 
veteran an opportunity to learn all that which ideal VCAA 
notice would have provided him and to present argument and 
additional evidence to substantiate his claim.  His actions 
through this process demonstrate that he has acquired actual 
knowledge of all that an ideal VCAA notice letter would have 
contained.  Given the process and the veteran's actions, the 
essential fairness of this adjudication of his appeal for a 
compensable rating for his facial scar has not been affected 
by the notice errors.  Hence, the Board finds no need to take 
any corrective action as to that notice or to delay the 
adjudication of his appeal.    

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the veteran has submitted evidence from 
the White Wilson Medical Center; "R.G.", M.D.; "V.O.", 
M.D; "C.M.", M.D.; the GC Diagnostic Center; and copies of 
service medical records and letters from laypersons and 
physicians.  

Included in the evidence submitted by the veteran in April 
2008, is a letter to the veteran from the Social Security 
Administration (SSA) indicating that the veteran has been in 
receipt of disability benefits since 1988.  Also included is 
a letter dated in June 1994, from the veteran to VA, in which 
he states that, since 1988, he "had gone on Total Disabilty 
because of a heart condition, Cardiomyopathy."  Finally, 
during the Board hearing, the veteran testified that the SSA 
disability did not involve his facial injury.  Because the 
veteran's SSA disability is based on a heart condition, 
rather than a disability on appeal, and there is every 
indication that the records contain no evidence regarding the 
issues before the Board, the records held by the SSA are not 
relevant to the issues on appeal.  Hence, VA has no duty to 
obtain those records.  See 38 U.S.C.A. § 5103A.  Obtaining 
SSA records from 1988 (even if they could be obtained, which 
is unlikely) would serve no construct purpose in this case 
other than delaying the full adjudication of this case.  The 
Board has not seen a clearer example of situation where the 
obtaining of records would fail to help a claimant if 
undertaken.

In December 2005, VA afforded the veteran a VA examination 
that addressed his facial scars.  In January 2006, VA 
afforded the veteran an examination that addressed his 
respiratory disorders including his sinusitis, hay fever, 
allergies, asthma, bronchitis, and chronic obstructive 
pulmonary disease.  The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


